Citation Nr: 1708293	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He is the recipient of the Purple Heart and the Combat Infantryman Badge.
This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously denied entitlement to service connection for hypertension in an April 2016 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, which resulted in an October 2016 Joint Motion for Partial Remand (JMPR) vacating the Board's denial of service connection for hypertension and remanding the issue to the Board.  The Veteran did not appeal the denial of service connection for hypothyroidism in the Board's April 2016 decision.

These issues were previously remanded by the Board in September 2013 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  The Board notes that hypertension is not a disease listed under 38 C.F.R. § 3.309 (e), as those diseases determined to be presumptively service-connected as a result of herbicide agent exposure. 

However, pursuant to the October 2016 Joint Motion for Partial Remand, an opinion as to whether the Veteran's hypertension is etiologically related to his in-service herbicide exposure is necessary to properly adjudicate the Veteran's claim.  

In issuing an opinion, the examiner is requested to discuss the National Academy of Sciences (NAS) Institute of Medicine's most recent findings with respect to a potential correlation between exposure to herbicide agents and hypertension.
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's hypertension.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Based on the necessary file review and/or examination, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicide agents. 

In issuing this opinion, please do not rely on the fact that hypertension is not a presumptive disease for herbicide agent exposure under 38 C.F.R. § 3.309 (e).  

In addition, reference should be made to the most recent National Academy of Sciences (NAS) Institute of Medicine's findings regarding a potential correlation between exposure to herbicide agents and hypertension.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. 

2. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




